Title: James Madison to William Cabell Rives, 13 December 1828
From: Madison, James
To: Rives, William Cabell


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. 13. 1828
                            
                        
                        
                        J. Madison with his respects to Mr. Rives, requests the favor of him to have the letter herewith inclosed
                            handed to Majr. Hamilton, if in Washington: or if not there, nor soon expected, to add to the address, the place where he
                            will be found, & then have it put into the post office.
                        
                            
                                
                            
                        
                    